TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 21, 2019



                                      NO. 03-18-00658-CV


                   Retirement and Nursing Center - Austin Ltd., Appellant

                                                 v.

         Israel Joseph, Individually and as Personal Representative of the Estate of
                         Adriana Lopez Joseph, Deceased, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the orders signed by the trial court on February 2, 2017 and September 19,

2018. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s orders. Therefore, the Court affirms the trial court’s orders.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.